IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1486-09



                          ROBERT V. WOODARD Appellant

                                             v.

                                THE STATE OF TEXAS

                      ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                   FROM THE SEVENTH COURT OF APPEALS
                            TARRANT COUNTY

              Per curiam.

                                      OPINION


       Appellant was convicted of three counts of aggravated sexual assault and two

counts of sexual assault. The jury assessed punishment at confinement for fifty years for

each of the three aggravated sexual assault counts and thirty years for the two counts of

sexual assault.   The Court of Appeals affirmed the conviction. Woodard v. State, No.

07-08-0288-CR (Tex. App. — Amarillo, delivered July 28, 2009). Appellant’s petition
                                                                               Woodard - 2

for discretionary review was dismissed as untimely filed on October 28, 2009. Appellant

has filed a motion for rehearing requesting reinstatement of his petition so that it will be

considered by this Court. Appellant’s motion for rehearing is granted. His petition filed

on August 31, 2009, is reinstated as of December 16, 2009, and will be considered in

accord with Tex.R.App.P. 68. The copies must be filed in THIS Court by December 23,

2009.




Delivered December 16, 2009
Do not publish